Citation Nr: 0124627	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for actinic keratosis and 
basal cell epithelioma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont.  
The case was remanded in December 2000 after reopening of the 
claim upon submission of new and material evidence.  The case 
has now been returned to the Board for appellate 
adjudication.  

During this appeal, in VA Form 646 of August 2001, reference 
was made to a claim for service connection a prostate 
condition.  However, a prior appeal of a November 1995 RO 
denial (as not well grounded) of a claim for service 
connection for prostate cancer was withdrawn by the veteran 
in an August 8, 1996 letter, as confirmed in his 
representative's April 17, 1997 letter.  In fact, it does not 
appear that there is any evidence on file that the veteran 
has ever had prostate cancer.  In any event, this matter is 
referred to the RO for clarification.  

Also, the Board notes that an appeal was not perfected from a 
September 1997 rating action which denied service connection 
for multiple conditions claimed as secondary to the service-
connected melanosarcoma because no Substantive Appeal was 
filed after a March 1998 Statement of the Case (SOC).  


FINDING OF FACT

Actinic keratosis and basal cell epithelioma were first 
manifested years after active military service and the 
competent medical evidence demonstrates that they are not 
manifestations of, proximately due to or the result of, or 
aggravated by service-connected melanosarcoma.  




CONCLUSION OF LAW

Actinic keratosis and basal cell epithelioma were not 
incurred in or aggravated during active military service and 
did not manifest to a compensable degree within one year 
after service and are not proximately due to, caused by, or 
aggravated by service connected metastatic melanosarcoma.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001); and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107.  It is applicable to claims 
pending at the time of its enactment, including this case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
made effective as of the date of the enactment of the VCAA. 

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion of the evidence is to be provided by the claimant and 
which part VA will attempt to obtain. 

The RO readjudicated this case after the VCAA enactment, but 
before the new regulations became effective.  Nevertheless, 
for the reasons below, a review of the record reveals that 
all appropriate development has been accomplished. 

Notice was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim when the RO 
informed the veteran, by letter of March 6, 2001, of the 
requirements of the VCAA.  A copy of that letter was sent to 
his representative.  That letter addressed the "VA's Duty to 
Notify You About Your Claim," VA's Duty To Assist You Obtain 
Evidence For Your Claim," "What Must The Evidence Show to 
Establish Entitlement," "What Information Or Evidence Do We 
Still Need From You," "What Can You Do to Help With Your 
Claim," "When And Where Do You Send The Information or 
Evidence," and "What Has Been Done to Help With Your 
Claim."  

In response to the March 6, 2001 RO letter the veteran 
returned the enclosed VA Form 21-4142(JF) and noted that the 
needed evidence had been previously submitted or was in the 
possession of his service representative. 

Information received since the December 2000 Board remand 
reflects that there are no VA records of treatment of the 
veteran for skin cancer at the VA Medical Center in Albany, 
New York.  A VA skin examination was conducted in March 2001, 
as requested, and an addendum thereto dated in May 2001 is 
also on file.  These reflect medical opinions as to the 
etiology of the claimed disorders and the addendum also 
addressed (as noted in the May 2001 SSOC) the concern of the 
veteran and his wife, reflected in an April 2001 Report of 
Contact, that the claim file was not reviewed at the time of 
the examination.  

The veteran has also submitted a copy of a portion of a 
Medical Article dealing with skin cancers as well as a May 
2001 statement from Dr. Binnick which reflects that the 
normal recommendation for a skin evaluation in someone with a 
history of melanoma was to have the entire skin examined, 
including the legs.  

Testimony was previously given at a March 2, 2000 
videoconference.  Service medical records (SMRs) were 
obtained and associated with the claims folder.  The RO made 
reasonable efforts to obtain all relevant records adequately 
identified by the appellant relative to this case and it 
appears that all evidence so identified has been obtained and 
associated with the record on appeal.  

Consequently, the RO has met its notification and duty to 
assist obligations in the development of this case under the 
VCAA and the applicable regulations.  

The appellant has not argued a duty-to-assist issue with 
respect to the VCAA, that the notification responsibilities 
codified by the VCAA or the implementing regulations apply in 
this case, or that additional notice would result in any new 
evidence.  There is no question that the appellant was fully 
notified and aware of the type of evidence required for claim 
substantiation.  The extensive factual development in this 
case, reflected in the record, indicates no reasonable 
possibility that any further assistance would aid the 
appellant in claim substantiation.  See VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (VA is not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.").  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 1991).  Positive medical evidence of 
nexus between current disability and service may be rebutted 
by medical evidence demonstrating the significance of a lack 
of continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Certain chronic diseases, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West Supp. 2001); 38 C.F.R. 
§ 3.307(d) (2001).  Secondary service connection is warranted 
when a disability is proximately due to or the result of a 
service-connected disease or injury (38 C.F.R. § 3.310(a)) 
or, to the extent of any increase, there is aggravation 
(additional disability) of a nonservice-connected disorder 
due to a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

Background

The SMRs are negative for actinic keratosis and basal cell 
epithelioma, although when the veteran had German measles in 
April 1942 he had enlarged posterior cervical glands and a 
fine macular rash on his face and body.  

A Board decision in May 1951 accurately reported the clinical 
evidence in the immediate post service years and reflects 
that a Dr. Ross removed a mole from the veteran's chest in 
1946.  A pathological diagnosis of a left axillary gland in 
1947 was metastatic melanoblastoma.  Another left axillary 
excision was done due to recurrence in 1949 and the 
pathological diagnosis was metastatic melanosarcoma.  
Additional excisions from the left axilla and other areas in 
1950 yielded a diagnosis of metastatic malignant melanoma.  
Lay statements reported that the veteran was bothered by a 
chest mole during service which he was advised to have 
removed.  Dr. Davis stated that in his opinion the pigmented 
mole removed in 1946 was the probable source of the malignant 
melanoma.  

Based on that Board decision which granted service connection 
for metastatic melanosarcoma, the RO in June 1951 assigned a 
100 percent disability rating.  Following VA hospitalization 
from December 1958 to February 1959, that rating was reduced 
to a noncompensable evaluation by a May 1959 rating action 
which was appealed to the Board.  

In a November 1959 Board decision it was noted that in June 
1959 the veteran was evaluated by Dr. Baumann.  That 
physician stated that a left ear lesion of about a year's 
duration suggested either a senile keratosis or a small 
squamous cell carcinoma.  It was apparent that the lesion was 
a carcinoma but the type was uncertain.  The history of 
malignant melanoma only compounded the physician's confusion, 
according to the report.  However, it was felt that the 
lesion should be excised and reevaluated on the basis of a 
total excision biopsy.  It was reported that "[i]t may well 
be that this represents only a sclerosing basal cell 
epithelioma but [] this could be mimicked by a metastatic 
melanocarcinoma."  

The May 1959 Board decision denied a compensable rating for 
melanosarcoma, holding that there was "no etiological 
relationship between the basal cell carcinoma, removed in 
July 1959, and the service-connected residuals of 
melanosarcoma.  Reactivation of the service-connected 
malignancy is not shown by the evidence."  

Dr. Rueckert reported in September 1959 that after excision 
in July 1959 of a left post-auricular tumor the diagnosis was 
basal cell carcinoma (the same diagnosis obtained after a 
prior biopsy).  

A report of VA hospitalization from December 1958 to 
September 1960 indicates that there was no evidence that the 
left ear lesion was other than a basal cell carcinoma.  

VA outpatient treatment (VAOPT) records in 1977 reflect that 
in January 1977 the veteran had a lesion on his forehead and 
keratosis on the dorsal side of the hands.  The assessments 
were keratosis versus skin cancer.  In February 1977 the 
assessments were probable basal cell carcinoma and multiple 
actinics.  A biopsy in April 1977 yielded a diagnosis of 
basal cell epithelioma.  

On VA general medical examination in June 1992 it was noted 
that the melanoma of the veteran's chest was primary but that 
within several years of its excision lymph nodes had been 
excised from the left axilla, left groin, and left gluteal 
crease and the diagnosis of metastatic melanomatous disease 
was confirmed by pathological studies.  He had been followed 
intermittently for this problem but there had been no 
recurrences.  Since then he had had lesions of the forehead 
and right ear and the diagnosis after pathological studies 
was basal cell epithelioma.  

On examination the veteran denied having had any skin lesions 
or treatment for any type of malignant skin process but 
complained of having had some crusting of the forehead, ears, 
and dorsum of the hands for many years.  The examination 
revealed the presence of multiple actinic keratoses over 
those areas and the scalp, back, chest, and forearms.  There 
was no palpable axillary, cervical or inguinal adenopathy and 
there were no active lesions that were suspicious for 
malignancy.  The diagnoses were status post malignant 
melanoma of the left chest with axillary and groin adenopathy 
in apparent remission since 1959; status post basal cell 
epithelioma times two; and multiple facial actinic keratoses.  

On VA dermatology examination in October 1994 there was no 
evidence of a recurrence of the melanoma which had been 
treated 30 years earlier, although a chest X-ray revealed a 
right upper lobe opacity which was suspicious for a 
recurrence of the cancer or related to tuberculosis.  

The veteran underwent VA hospitalization in January 1995 for 
evaluation of the right upper lobe opacity but a CT scan of 
his chest revealed the nodule was not clinically significant 
for malignancy.  

VAOPT records in 1995 reflect treatment for, in part, actinic 
keratoses.  

On VA dermatology examination in May 1997 it was noted that 
the right upper lobe opacity was not thought to be a 
recurrence of melanosarcoma but was a granulomatous type 
scar.  Rather, his metastatic melanoma had been in remission 
since 1959.  He had a history of basal cell carcinoma and was 
"being followed for multiple actinic keratoses which are 
precancerous lesions, but not related to malignant melanoma."  
He was not now undergoing any treatment for melanoma and did 
not have any symptoms of recurrent melanoma.  On examination 
he had right and left axillary as well as groin scars, and 
shoddy nodes of the cervical area, bilaterally, but the lymph 
nodes in the groin were not enlarged.  A shoddy node in the 
right axilla had not been biopsied but was felt by the 
Oncology department to be unrelated to his melanoma.  

On file is a June 17, 1998 VAOPT record reflecting a notation 
by the veteran's treating VA physician (noted on the VA 
examination in May 1997 to be the Chief of Oncology at the VA 
Medical Center in White River Junction and who conducted the 
October 1994 VA examination) that the veteran's "actinic 
keratoses & BCE [basal cell epithelioma] are due to sun 
exposure - the same condition [italics added] that caused his 
melanoma."  

The veteran and his wife testified at a March 2, 2000 
videoconference.  The veteran testified that he developed 
actinic keratoses and basal cell carcinoma during service due 
to exposure to intense sunlight for prolonged periods of time 
while serving in the South Pacific during World War II (page 
4 of the transcript).  This same exposure had also caused his 
service-connected melanoma and he did not know why the 100 
percent rating for his melanoma had ever been reduced (pages 
4 and 5).  VA physicians had informed him that the claimed 
disorders were preliminary to a cancerous condition and could 
lead to cancer or that the claimed disorders could be caused 
by the skin cancer he had in the 1940s and 1950s (page 6).  A 
VA physician had informed him that the skin conditions he was 
now being treated for were all part of the same condition he 
had in the 1940s and 1950s (page 7).  The veteran's wife 
testified that she believed that his skin disorders were all 
related (page 7).  

The veteran further testified that he had tried, as much as 
possible, to wear protective clothing while in the South 
Pacific during World War II (page 9).  After military service 
he had been exposed to sunlight in his work as a house 
painter (page 10).  The veteran's service representative 
requested that the veteran be afforded an examination by a VA 
physician familiar with skin cancers (page 11).  

Since the videoconference the veteran has submitted copies of 
VA and private clinical records which were previously on 
file.  

On VA dermatology examination in March 2001 the veteran 
related that during military service from 1942 to 1945 while 
on a ship in the Pacific he had spent about one-half of his 
time working outdoors.  After service he had worked indoors 
in a factory for 20 years but had spent some time outdoors 
because of his hobbies.  He was examined from the waist up 
and had more than 20 actinic keratoses, predominantly on his 
face and hands as well as a few on his trunk.  The diagnosis 
was multiple keratoses with a history of skin cancer.  It was 
noted that skin cancers did arise secondary to sun exposure.  
However, they arise from cumulative sun exposure acquired 
throughout a person's lifetime.  He had spent only three 
years of his life in the military service, with sun exposure 
during that time.  Most of his sun exposure occurred when he 
was not in the service. "Therefore, it is less likely than 
not that his skin cancers are related to the veteran's active 
military service."  

In April 2001 the veteran submitted a copy of a portion of a 
medical article, the source of which is unknown, dealing with 
squamous cell carcinoma, malignant melanoma, sunburn, and 
basal cell carcinoma.  With respect to malignant melanoma, 
the article indicates that this cancer sometimes develops 
from pigment cells in a mole present since birth, sometimes 
in a mole that developed later, and often from pigment cells 
in what for years simply looks like ordinary skin.  Repeated 
sunburns or regular exposure to strong sun over many years 
could produce solar keratoses on exposed skin and increase 
the risk for basal cell carcinoma.  Basal cell carcinoma was 
the most common of these three types of skin cancer and 
usually seemed to result from long-term exposure to strong 
sunlight but it might be many years before the skin cancer 
developed.  

In May 2001 a Chief of a VA Dermatology Clinic reported that 
the veteran's claim folder had not initially been available 
at the time of his March 2001 examination but while the 
veteran was for the examination his folder was eventually 
located and pertinent parts were reviewed.  That information 
was used in preparation of the examination report.  Thus, it 
was incorrect to state that only electronic records were 
relied upon.  Rather, the examiner had noted the June 17, 
1998 medical opinion and concurred in part with that opinion.  
However, it was preferable to stated that actinic keratosis 
and most basal cell cancers (BCCs) were due to the cumulative 
effect of sun exposure which begins very early in life.  Sun 
exposure was also a risk factor for melanoma.  "Thus, for a 
person who served only 3 1/2 years of his 80 year lifespan (so 
far) it is my opinion that his BCC and actinic keratoses are 
related to his cumulative exposure rather than his military 
exposure specifically and there is no change in the opinion 
expressed [on the March 2001 VA examination]."  

Analysis

The statements and testimony of the veteran and his wife that 
his actinic keratosis and basal cell epithelioma began during 
service are an apparent reference to the mole on his chest 
which was diagnosis as melanosarcoma, and which is service-
connected.  They are not competent to render a diagnosis or 
opinion to the effect that the chest mole was a manifestation 
of the claimed actinic keratosis or basal cell epithelioma.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
any statements or testimony about what a physician reportedly 
told them is also not competent medical evidence.  While a 
layperson is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  Lay statements, testimony or history 
of what a doctor said or diagnosed is not competent medical 
evidence.  Generally see Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993); Warren v. Brown, 6 Vet. App. 4 (1993); and 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Here, the first clinical evidence of basal cell cancer or 
basal cell epithelioma is in 1959, years after active service 
and the veteran's keratoses are first clinically shown in 
1977, which is also a time many years after military service.   
There is no competent medical evidence that any symptoms in 
1942 were due to any skin condition as opposed to the German 
measles which were diagnosed at the time.  

There is no private medical opinion on file as to the 
etiology of the claimed actinic keratosis or basal cell 
epithelioma.  While Dr. Baumann suggest that a lesion on the 
veteran's ear in 1959 could be a sclerosing basal cell 
epithelioma but could also be mimicked by a metastatic 
melanosarcoma, this statement was made in an obvious effort 
to determine the type of skin condition that the veteran then 
had.  It was subsequently determined that he in fact had 
basal cell epithelioma.  The statement in 1959 does not 
purport to relate the basal cell epithelioma to military 
service or to the service-connected melanosarcoma.  

The medical article submitted by the veteran only indicates 
that actinic keratosis and basal cell epithelioma may be 
caused by excessive exposure to sunlight but does not address 
whether the veteran's inservice exposure caused or 
contributed to the development of those disorders in his 
specific case.  

A medical article, treatise or text has greater probative 
value if combined with a physician's opinion or if standing 
alone it "discusses generic relationships with a degree of 
certainty" that under the specific case facts there is "at 
least plausible causality" based on the objective facts 
rather than an unsubstantiated lay opinion.  Wallin v. West, 
11 Vet. App. 509, 513 (1998).  However, the use of a medical 
treatise or text alone or "only" with lay evidence is lacking 
in probative value, when the information is simply generic, 
providing only general information which is not specific to 
the facts of the case and only allows extrapolation or an 
inference of a possible causal relationship, in violation of 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), and does 
not eliminate the possibility of other conditions which might 
present with the same or similar symptoms.  Sacks v. West, 11 
Vet. App. 314, 317 (1998); see also Utendahl v. Derwinski, 1 
Vet. App. 530 (1990); Libertine v. Brown, 9 Vet. App. 521 
(1996); and Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The June 1998 statement from a VA physician only states that 
excessive exposure to sunlight caused not only the veteran's 
service-connected melanoma but also his actinic keratosis and 
basal cell epithelioma.  However, it also fails to address 
whether the exposure to sunlight during military service 
caused or contributed the development of those disorders.  

The only medical opinions on file which addresses the 
specific question of whether it was inservice exposure to 
sunlight that caused the veteran's actinic keratosis and 
basal cell epithelioma answered that question in the 
negative.  The VA examiner in March 2001 stated that this 
relationship was "less likely than not" and this opinion was 
confirmed and buttressed by the statement of a VA Chief of 
Dermatology in May 2001.  That same physician indicated that 
the claim file had been reviewed prior to the March 2001 
examination.  While a private physician stated that all of 
the veteran's skin should have been examined in March 2001, 
that physician did not challenge or contradict the diagnosis 
or opinion reached by either the VA examiner in March 2001 or 
the VA Chief of Dermatology in May 2001.  The private 
physician also did not state that any failure to examine all 
of the veteran's skin rendered the diagnoses or opinions 
inaccurate or less credible.  

Accordingly, the Board concludes that even if excessive 
exposure to sunlight during military service caused the 
veteran's now service-connected melanosarcoma, the 
preponderance of the evidence is against concluding that such 
exposure caused the basal cell epithelioma and actinic 
keratosis which first manifested many years after service and 
that the preponderance of the evidence is against concluding 
that these disorders are proximately due to or the result of 
his service-connected melanosarcoma or aggravated thereby.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, No. 99-158, slip op. at 8 
(U.S. Vet. App. Aug. 21, 2001)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  

Lastly, while the veteran states that he does not know why 
his previous 100 percent schedular rating for service-
connected melanosarcoma was reduced to a noncompensable 
evaluation, this matter was previously addressed in the 1959 
Board decision.  It was reduced because the melanosarcoma had 
become inactive.  


ORDER

Service connection for actinic keratosis and basal cell 
epithelioma is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

